Perkins, J.
Complaint against Samuel Howard for retailing. Conviction and fine. The Court instructed the jury, that if they found that “the defendant sold to Payton H. Barkley a spirituous liquor by a less quantity than one gallon, in Decatur county, since the 19th day of March, 1853, without license, they should find him guilty,” &c.
The statute (Laws of 1853, p. 87,) enacts that no person shall retail spirituous liquors, “ except for sacramental, mechanical, chemical, medicinal, or culinary purposes, without,” &c. For those specified purposes the party may retail *517without license, and the instruction should have so informed the jury. It was for them to say, under the evidence in the case, whether the selling complained of was for any of the excepted purposes. There was some evidence tending to show that such was the fact.
O. B. Hord, J. R. Coverdill, and C. S. Parrish, for the appellant.
M. J. Williams, for the state.
Per Curiam.—The judgment is reversed. Cause remanded, &c.